 



1

Exhibit 10.42
(JTC LOGO) [a23718a2371802.gif]
Please quote our reference when replying
Our Ref: JTC(L) 3729/15A Temp

         
5 July 2005
      JTC Corporation
 
      The JTC Summit
 
      8 Jurong Town Hall Road
 
      Singapore 609434  
UNIVERSAL (FAR EAST) PTE. LTD.
      customer       1800 568 7000
1008 TOA PAYOH NORTH
      service hotline
#03-09
SINGAPORE(318996)       main line       (65) 6560 0056  
(Attention : YONG SIEW WAI )
      facsimile       (65) 6565 5301   By Local Urgent Mail              
website       www.jtc.gov.sg

Dear Sirs,
OFFER OF TENANCY FOR FLATTED FACTORY SPACE

1   We are pleased to offer a tenancy of the Premises subject to the covenants,
terms and conditions in the annexed Memorandum of Tenancy No. 27.09 (“the MT”)
and in this letter (collectively called “the Offer”).

2 2.1    The Premises :         Private Lot A0958201 also known as Unit
#01-15/16 (“the Premises”) in BLK 1008 TOA PAYOH NORTH (“the Building”) in the
TOA PAYOH NORTH INDUSTRIAL ESTATE SINGAPORE 318996 as delineated and edged in
red on the plan attached to the Offer.     2.2   Term of Tenancy :         3
years (“the Term”) with effect from 1 October 2005 (“the Commencement Date”).  
  2.3   Tenancy :

  (a)   Your due acceptance of the Offer in accordance with Clause 3 of this
letter shall, together with the Offer, constitute a binding tenancy agreement
(“the Tenancy”).     (b)   In the event of any inconsistency or conflict between
any covenant, term or condition of this letter and the MT, the relevant
covenant, term or condition in this letter shall prevail.

(PEOPLE DE ELOPER LOGO) [a23718a2371803.gif]    (INNOVATION LOGO)
[a23718a2371804.gif]    (QUALITY CLASS LOGO) [a23718a2371805.gif]



--------------------------------------------------------------------------------



 



2

(JTC LOGO) [a23718a2371806.gif]

  2.4   Area :         Approximately 130.1 square metres (“the Area”).     2.5  
Rent :         $12.85 per square metre per month (“Rent”) on the Area, to be
paid without demand and in advance without deduction on the 1st day of each
month of the year (i.e. 1st of January, February, March, etc.). After your first
payment is made in accordance with Clause 3 of this letter and the attached
Payment Table, the next payment shall be made on 01 November 2005.     2.6  
Service Charge :         $2.25 per square metre per month (“Service Charge”) on
the Area as charges for services rendered by us, payable by way of additional
and further rent without demand on the same date and in the same manner as the
Rent, subject to our revision from time to time.     2.7   Security
Deposit/Banker’s Guarantee :         Ordinarily we would require a tenant to
lodge with us a security deposit equivalent to three (3) months’ rent and
service charge. However, as an off-budget measure and as payment by GIRO has
been made a condition with which you must comply under clause 3 of this letter,
you shall, at the time of your acceptance of the Offer, be required to place
with us a deposit equivalent to one (1) month’s Rent and Service Charge
(“Security Deposit”) as security against any breach of the covenants, terms and
conditions in the Tenancy, as follows:

  (a)   The Security Deposit may be in the form of cash or acceptable Banker’s
Guarantee in the form attached (effective from 1 August 2005 to 30 December 2008
, or such other form of security as we may in our absolute discretion permit or
accept.     (b)   The Security Deposit shall be maintained at the same sum
throughout the Term and shall be repayable to you without interest, or returned
to you for cancellation, after the termination of the Term (by expiry or
otherwise) or expiry of the Banker’s Guarantee, as the case may be, subject to
appropriate deductions or payment to us for damages or other sums due under the
Tenancy.



--------------------------------------------------------------------------------



 



3

(JTC LOGO) [a23718a2371806.gif]

  (c)   If the Service Charge is increased or any deductions are made from the
Security Deposit, you shall immediately pay the amount of such increase or make
good the deductions so that the Security Deposit shall at all times be equal to
one (1) month’s Rent and Service Charge.     (d)   If at any time during the
Term, your GIRO payment is discontinued, then you shall place with us, within
two (2) weeks of the date of discontinuance of your GIRO payment, the additional
sum equivalent to two (2) months’ Rent and Service Charge, so that the Security
Deposit shall at all times be equal to three (3) months’ Rent and Service Charge
for the remaining period of the Term.     (e)   If at any time during the Term
the off-budget measure is withdrawn you shall, if required in writing by us,
also pay to us the additional sum equivalent to two (2) months’ Rent and Service
Charge, so that the Security Deposit shall at all times be equal to three
(3) months’ Rent and Service Charge for the remaining period of the Term.

  2.8   Mode of Payment :

  (a)   Your first payment to be made with your letter of acceptance in
accordance with Clause 3 of this letter and the attached Payment Table shall be
by non-cash mode (eg, Cashier’s Order, cheque).     (b)   Thereafter during the
Term, you shall pay Rent, Service Charge and GST by interbank GIRO or any other
mode to be determined by us.     (c)   We enclose the GIRO authorization form
for your completion.

  2.9   Authorised Use :         You shall use the Premises for the purpose of
semiconductor machinery vibration lab testing (R&D) only and for no other
purpose whatsoever (“the Authorised Use”).     2.10   Approvals :         The
Tenancy is subject to approvals being obtained from the relevant governmental
and statutory authorities.





--------------------------------------------------------------------------------



 



 4 
(JTC LOGO) [a23718a2371806.gif]
2.11 Possession of Premises :

  (a)   Subject to your acceptance of the Offer, keys to the Premises shall be
made available to you within the period of two (2) months prior to the
Commencement Date.     (b)   From the date you accept the keys to the Premises
(“Possession Date”) until the Commencement Date, you shall be deemed a licensee
upon the same covenants, terms and conditions as in the Tenancy.     (c)   If
you proceed with the Tenancy after the Commencement Date, the licence fee
payable from the Possession Date to the Commencement Date shall be waived
(“Rent-Free Period”). Should you fail to so proceed, you shall:

  (c1)   remove everything installed by you;     (c2)   reinstate the Premises
to its original state and condition; and     (c3)   pay us a sum equal to the
prevailing market rent payable for the period from the Possession Date up to the
date the installations are removed and reinstatement completed to our
satisfaction,

without prejudice to any other rights and remedies we may have against you under
the Tenancy or at law.
2.12 Loading Capacity:

  (a)   Normal (Ground & Non-ground) Floor Premises :

You shall comply and ensure compliance with the following restrictions :

  (a1)   maximum loading capacity of the goods lifts in the Building; and    
(a2)   maximum floor loading capacity of 15 kiloNewtons per square metre of the
Premises on the 01 storey of the Building PROVIDED THAT any such permitted load
shall be evenly distributed.

 



--------------------------------------------------------------------------------



 



 5  
(JTC LOGO) [a23718a2371806.gif]
     2.13 Option for Renewal of Tenancy :

  (a)   You may within 3 months before the expiry of the Term make a written
request to us for a further term of tenancy.     (b)   We may grant you a
further term of tenancy of the Premises subject to the following :

  (b1)   there shall be no breach of your obligations at the time you make your
request for a further term, and at the expiry of the Term;     (b2)   the
duration of the further term shall be mutually agreed upon;     (b3)   the rent
payable shall be at a revised rate to be determined by us, having regard to the
market rent of the Premises at the time of granting the further term. Our
determination of the rent shall be final and conclusive; and     (b4)   the
tenancy for the further term shall be upon the same covenants, terms and
conditions except for the duration, rent, security deposit (which shall be
equivalent to three (3) month’s rent and service charge instead of two
(2) months), and excluding a covenant for renewal of tenancy.

3 Mode of Due Acceptance :
The Offer shall lapse if we do not receive the following by 19 July 2005 :

  (a)   Duly signed letter of acceptance (in duplicate) of the Offer, in the
form set out in the Letter of Acceptance attached. (Please date as required in
your letter of acceptance)     (b)   Payment of the sum set out in the Payment
Table attached.     (c)   Duly completed GIRO authorization form.

 



--------------------------------------------------------------------------------



 



 6 
(JTC LOGO) [a23718a2371806.gif]

      4  
Please note that payments made prior to your giving us the other items listed
above may be cleared by and credited by us upon receipt. However, if those other
items are not forthcoming from you within the time stipulated herein, the Offer
shall lapse and there shall be no contract between you and us arising hereunder.
Any payments received shall then be refunded to you without interest and you
shall have no claim of whatsoever nature against us.
   
 
5  
Rent-Free Period:
   
 
   
As the Commencement Date will not be deferred, we advise you to accept the Offer
as soon as possible and to collect the keys to the Premises on the scheduled
date in order to maximize the Rent-Free Period referred to in Clause 2.11(c) of
this letter.
   
 
6  
Variation to the Tenancy:
   
 
   
Any variation, modification, amendment, deletion, addition or otherwise of the
Offer shall not be enforceable unless agreed by both parties and reduced in
writing by us. No terms or representation or otherwise, whether expressed or
implied, shall form part of the Offer other than what is contained herein.
   
 
7  
Car-Parking Scheme:
   
 
   
The carpark for BLK 1008 TOA PAYOH NORTH is currently managed by WILSON PARKING
(SINGAPORE) PTE LTD and you will have to observe and be bound by all the rules
and regulations governing the use and operation of the carpark. You are
requested to contact:

32 SULTAN GATE
SINGAPORE 198480

         
on your use of the carpark.
   
 
8  
Electricity Connection:
   
 
   
Upon your acceptance of the Offer, you are advised to proceed expeditiously to
engage a registered electrical consultant to submit two sets each of electrical
single-line diagrams and electrical layout plans to and in accordance with the
requirements of our Facilities Management Section, Operations Support Department
of our Customer Services Group, for endorsement before an application is made to
SP Services Ltd to open an account for electricity connection.

 



--------------------------------------------------------------------------------



 



 7 
(JTC LOGO) [a23718a2371806.gif]

         
Please contact the Facilities Management Section at Blk 25 Kallang Avenue #05-02
Kallang Basin Industrial Estate Singapore 339416 for their requirements.
   
 
9  
To guide and assist you, we enclose a Schedule of Statutory Controls for Flatted
Factory Occupants.

     
Yours faithfully
   
 
   
/s/ Choon Hwai Yap
         
Choon Hwai Yap
    INDUSTRIAL DEVELOPMENT (HIGH-RISE) DEPARTMENT INDUSTRIAL PARKS DEVELOPMENT
GROUP
JTC CORPORATION
   
DID: 68833436
   
FAX: 68855900
   
Email: yapch@jtc.gov.sg
   

ENCS:

         
[x] Payment Table
  [x] GIRO Form(s)   [x] Specimen BG Plan
[x] Specimen Acceptance Form
  [x] MT No. 27.09     [x] Schedule of Statutory Controls (SC2)]    

 



--------------------------------------------------------------------------------



 



8

(JTC LOGO) [a23718a2371806.gif]
PAYMENT TABLE
PREMISES : PRIVATE LOT A0958201 UNIT #01-15/16  BLK 1008 TOA PAYOH NORTH TOA
PAYOH NORTH INDUSTRIAL ESTATE SINGAPORE 318996

                                      Amount     +5% GST  
Rent at $12.85 per square metre per month on 130.1 square metres for the period
1 October 2005 to 31 October 2005
  $ 1671.79             $ 83.59  
 
                       
$2.25 per square metre per month on 130.1 square metres for the period 1
October 2005 to 31 October 2005
  $ 292.73             $ 14.64  
 
                       
Total Rent Payable (inclusive of Service Charge)
          $ 1964.52     $ 98.23  
 
                       
Security Deposit equivalent to three (3) months’ Rent and Service Charge (in
cash or Banker’s Guarantee provided in accordance with Clause 2.7 of this
letter)
  $ 5893.56                    
Less:
                       
Equivalent of two (2) month’s Rent and Service Charge (re Off-budget Measure and
GIRO)
  $ 3929.04     $ 1964.52          



--------------------------------------------------------------------------------



 



9

(JTC LOGO) [a23718a2371806.gif]

                                      Amount     +5% GST  
Stamp fee payable on Letter of Acceptance (which we will stamp on your behalf)
Note: If the Letter is not returned to us within 14 days of the date of the
Letter, you will have to pay penalty on the stamp duty which is imposed by Stamp
Duty Office of IRAS.
          $ 192.00          
 
                       
Sub-Total Payable
          $ 4121.04     $ 98.23  
 
                       
Add: GST@ 5%
          $ 98.23          
 
                       
Total Payable inclusive of GST
          $ 4219.27          

 